o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc ita b04 --------- genin-105817-16 number release date uil -------------------------------- --------------------------------- ------------------------------ -------------------------- dear ---------------- i am responding to your letter of date requesting an information_letter about the income_tax consequences of a crowdfunding effort to purchase a company through contributions for which the contributors will receive -------------------------------------- -------------------------- you ask whether the recipient has constructive receipt of the contributed funds before the funds are used to purchase the company because those funds may have to be returned to the contributors section dollar_figure of revproc_2016_1 2016_1_irb_1 states that a general information_letter calls attention to a well-established interpretation or principle of tax law without applying it to a specific set of facts i hope that the following general information is helpful sec_61 of the internal_revenue_code provides the general_rule that except as otherwise provided by law gross_income includes all income from whatever source derived gross_income includes all accessions to wealth whether realized in the form of cash property or other economic benefit however some benefits that a taxpayer receives are excludable from income either because they do not meet the definition of gross_income or because the law provides a specific exclusion for certain benefits that congress chooses not to tax in general money received without an offsetting liability such as a repayment obligation that is neither a capital_contribution to an entity in exchange for a capital interest in the entity nor a gift is includible in income the facts and circumstances of a particular situation must be considered to determine whether the money received in that situation is income what that means is that crowdfunding revenues generally are includible in income if they are not loans that must be repaid capital contributed to an entity in exchange genin-105817-16 for an equity_interest in the entity or gifts made out of detached generosity and without any quid pro quo however a voluntary transfer without a quid pro quo is not necessarily a gift_for federal_income_tax purposes in addition crowdfunding revenues must generally be included in income to the extent they are received for services rendered or are gains from the sale of property sec_1_451-2 of the income_tax regulations sets forth the constructive_receipt_doctrine and provides that income although not actually reduced to a taxpayer's possession is constructively received by him in the taxable_year during which it is credited to his account set apart for him or otherwise made available so that he may draw upon it at any time or so that he could have drawn upon it during the taxable_year if notice of intention to withdraw had been given the regulation further provides that income is not constructively received if the taxpayer's control of its receipt is subject_to substantial limitations or restrictions however a self-imposed restriction on the availability of income does not legally defer recognition of that income thus the income_tax consequences to a taxpayer of a crowdfunding effort depend on all the facts and circumstances surrounding that effort a taxpayer may request a private_letter_ruling from the internal_revenue_service that applies the law to the taxpayer’s particular facts and circumstances the procedure for obtaining a private_letter_ruling is set forth in revproc_2016_1 2016_1_irb_1 you may obtain a copy of revproc_2016_1 on the service’s website www irs gov if you have any questions please contact -------------------or me at -------------------- sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting
